IN THE COURT OF APPEALS OF TENNESSEE

                                AT JACKSON                 FILED
                                                     September 30, 1998
                 ___________________________________________

PHILIP RENE JULIAN,                  )                    Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
                                     )
       Appellan t,                   ) Shelby Circuit No. 1519 27-1
                                     )
v.                                   ) Appeal 02A01-9709-CV-00229
                                     )
BEVERLY ANN JULIAN,                  )
                                     )
       Appellee.                     )




          APPEAL FROM THE CIRCUIT COURT OF SHELBY COUNTY
                      AT MEMPHIS, TENNESSEE




             THE HONORABLE JOHN R. McCARROLL, JR., JUDGE




For the A ppellant:                         For the Appellee:

Stuart Brian Breakstone                     James D. Pugh,
Memphis, Tennessee                          Memphis, Tennessee




                          AFFIRMED AS MODIFIED




                                            HERSCH EL P. FRAN KS, J.


CONCUR:

W. FRANK CRAW FORD, P.J., W.S.

ALAN E . HIGHERS , J.
                                          OPINION




               In this divorce action, the husband has appealed, raising issues about the

value and division of the marital property, as well as an award of attorney’s fees to the

wife.

               The hus band first arg ues that the v aluations by the Trial Judge are in

error, and that the division of the marital estate is inequitable. It is clear from the Trial

Judge’s co mments a nd orders th at he intend ed to divide the marital esta te two-thirds to

the wife and one-third to the husband, and according to the Trial Judge’s valuations,

the wife was awarded $102,417.88, and the husband $51,208.93. The equity in the

house, determined by the Court to be $23,174.33 was awarded to the wife. Evidence

on the value of the equity differs. However, the Trial Judge assessed the credibility of

the witnesses, and the evidence does not preponderate against the valuation

established by the Trial Judge. T.R .A.P. Rule 13(d). Th e value of the wife ’s

retirement savings with her employer was established at $81,789.00, with $1,294.05

treated as separate property. The wife began contributing to this plan before the

parties’ marriage, and the evide nce does not prep onderate against the Trial Jud ge’s

determina tion. T.R.A .P. Rule 13 (d). The ev idence sho wed that th e wife ha d a profit

sharing plan with her employer, with a total value of $20,403.00. The Court found

$6,491.00 to be separate property. However, the evidence indicates the plan was

established d uring the m arriage. W e conclud e that the total am ount in the p rofit

sharing plan at th e time o f the div orce w as mari tal prop erty.

               The Court allocated $21,947.40 to the hu sband, which the C ourt

described as American Courier Income. The record shows the parties formed that


                                               2
company in order for the husband to have a permanent job, and while the wife had

worked for that company, as well as the husband, she testified that over the years she

had only drawn $900.00 out of the company. She further testified that the company

had been created out of her funds by selling Federal Express stock, and that she had

invested a total of $12,000.00 in the company. The record further shows that the

company’s assets or accounts had been sold or transferred. Under the circumstances,

we find no basis to disturb the Trial Judge’s allocation and evaluation of American

Courier. However, since the stock was not mentioned by the Trial Judge, we believe

it appro priate to vest all o f the sto ck ow ned by th e parties in the hu sband .

               Tennessee Code Annotated §36-4-121 gives a trial court wide discretion

to adjust and adjudicate the rights and interests of the parties in all jointly-owned

proper ty. Pennington v. Pennington, 592 S.W.2d 576 (Tenn. App. 1979). The test for

the pro priety of th e divisio n is wh ether the division is equita ble, not e qual. Ward v.

Ward, 937 S .W.2d 931 (T enn. A pp. 199 6).

               We find the division m ade by the T rial Judge is eq uitable und er the facts

of this case. The wife owned a home when the parties married. According to her

testimony, the husband brought into the marriage an old rusted-out Datsun

automobile. She was gainfully employed at the time of the marriage and has

continued in that employment, and in an effort to find employment for the husband,

sold sto cks fro m her s tock sh aring p lan with her em ployer to c reate a b usiness for him .

Subsequently, she sold her home and put $18,000.00 of the $21,000.00 equity realized

from its sale as a downpayment for the present home, which she purchased in her

name. However, in 1993 the home was refinanced, at which time the husband’s name

was placed on the title. The other sizeable item in the marital estate, other than the

house, was the wife’s retirement plan with her employer, which was generated

throug h her ef forts an d emp loyment.

                                                3
               The action of the Trial Judge in reducing the marital interest in the

Federal Express profit sharing plan, as noted, is against the preponderance of the

evidence . Accordin gly, the amoun t of $6,491 .00 design ated as sepa rate property, w ill

be included as marital property, and divided in accordance with the allocation ordered

by the Trial Judge. In reaching his allocation, the Trial Judge ordered the wife to pay

the husband $19,888.40. Following the same formula as to the amount added to the

marital property, the husband is entitled to be paid an additional $2,163.77, or one-

third of the value of the Federal Express profit sharing plan which was not included as

marital property, for a total to be paid by the wife to the husband in cash in the amount

of $22,04 2.17. The Trial Cou rt’s judgme nt in dividing the marital pro perty is

affirmed, as modified.

               Finally, the husband contends the Trial Court erred in requiring the

husband to pay the wif e a portion o f her attorne y’s fees. It is noted th at a hotly

contested issue in the Trial Court was the custody of the parties’ child, and a

substantial amount of the wife’s legal expenses were incurred on this account. The

record establishes that the wife had incurred attorney’s fees and expenses in an

amount exceeding $12,000.00, and it further appears that she does not have the

necess ary liquid a ssets to d efray all o f her leg al expe nses.

               Courts in this State have long followed the policy of upholding the

award of attor ney’s fee s by the T rial Cou rt, unless the aw ard resu lts in an “ injustice ”.

In Connors v. Connors, 594 S.W.2d 672 (Tenn. 1980), the Supreme Court said:

               We adhere to the long established rule of Holston National Bank v.
               Wood , 125 Tenn. 6, 14 0 S.W.31 (191 1), that this Court will not interfere
               with the allowance of attorney’s fees by the trial court unless we can see
               that som e injustic e has be en perp etrated. . . .

We find no b asis to disturb the Trial Court’s aw ard of a portion of the w ife’s

attorney’s fees ag ainst the husba nd. See T.C.A . §36-5 -103(c ).


                                                 4
              We affirm the judgment of the Trial Court, as modified, and remand for

entry of judgm ent with the cost of app eal adjudg ed two-th irds against th e appellant,

and one-third against the appellee.




                                            __________________________
                                            Herschel P. Franks, J.


CONCUR:




___________________________
W. Frank Crawford, P.J.




___________________________
Alan E. Highers, J.




                                             5